Case 1:18-cr-20685-KMW Document 394 Entered on FLSD Docket 05/04/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 18-20685-cr-WILLIAMS/TORRES

  UNITED STATES OF AMERICA

                Plaintiff,
  v.

  GUSTAVO HERNANDEZ FRIERI, et al.,

              Defendant.
  ________________________________________/

                                   NOTICE OF PAYMENT

         Defendant GUSTAVO HERNANDEZ FRIERI, hereby notifies the Court that he has

  submitted his total criminal monetary penalties under the schedule of payments (ECF 392), see

  attached as Exhibit A.

   Dated: May 4, 2021                            s/ Michael S. Pasano
                                                 Michael S. Pasano (FBN 0475947)
                                                 Email: mpasano@carltonfields.com
                                                 CARLTON FIELDS
                                                 2 MiamiCentral
                                                 700 N.W. 1st Avenue, Suite 1200
                                                 Miami, Florida 33136
                                                 Tel: (305) 530-0050
                                                 Fax: (305) 530-0055
                                                 Counsel for Defendant, Paul Wand, M.D.
